                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT




GUI ZHEN ZHU, and
RONG JIAO YIN,
on their own behalf and on behalf of others                  3:18-cv-203 (CSH)
similarly situated

               Plaintiffs,
 v.                                                          JANUARY 2, 2019

MATSU CORP d/b/a Matsu; and
MATSU GRILL CO. LLC, d/b/a Matsuri and;
KIMMING MARTY CHENG, and
ZIQIAO CAO a/k/a Michael Cao,

               Defendants.




      RULING ON PLAINTIFFS’ MOTION TO CONDITIONALLY CERTIFY A
         COLLECTIVE ACTION UNDER SECTION 216(b) OF THE FLSA

HAIGHT, Senior District Judge:

       Plaintiffs Gui Zhen Zhu (“Zhu”) and Rong Jiao Yin (“Yin”) bring this action on behalf of

themselves and others similarly situated against Defendants Matsu Corp., d/b/a Matsu; Matsu

Grill Co. LLC, d/b/a Matsuri; Kimming Marty Cheng; and Ziqiao Cao, a/k/a Michael Cao

(collectively “Defendants”) for alleged violations of the minimum wage and overtime pay

provisions of the Federal Labor Standards Act (“FLSA”) and the Connecticut Minimum Wage

Act (“CMWA”).

       Plaintiffs now move for: (1) conditional certification of an FLSA collective action

pursuant to 29 U.S.C. § 216(b) (“Section 216(b)”); and (2) class action certification under




                                              1
Federal Rule of Civil Procedure 23 for Plaintiffs’ CMWA claims.                   This Ruling resolves

Plaintiffs’ motion to conditionally certify an FLSA collective action.

                                             I. BACKGROUND

        Plaintiffs Zhu and Yin allege that Defendants, owners of two restaurants in Westport and

Darien, Connecticut,1 violated the minimum wage and overtime pay provisions of the FLSA and

CMWA by willfully underpaying their employees. On February 2, 2018, Plaintiffs filed a

complaint in this action seeking to recover from Defendants unpaid minimum wages and unpaid

overtime compensation, among other damages. See Doc. 1 (“Compl.”), at ¶ 4. Citing their

personal observations and conversations with other employees, Zhu and Yin assert that

Defendants engaged “in a pattern and practice of failing to pay [their] employees . . . minimum

wage” and “overtime compensation,” and “refused to record” the hours worked by Plaintiffs and

similarly situated employees—including the hours worked “in excess of forty hours each week.”

See id. at ¶¶ 2, 3; Doc. 34–4 (“Zhu Aff.”), at ¶¶ 21–105; Doc. 34-5 (“Yin Aff.”), at ¶¶ 19–63.

        Plaintiffs move to conditionally certify a collective action in this suit pursuant to Section

216(b) of the FLSA. They submit a proposed Notice of Pendency and Consent to Sue Form

(“Consent Form”) for the Court’s approval.2 See Docs. 33, 34. In support of their motion for

conditional certification, Plaintiffs include affidavits by Zhu and Yin containing the factual

accounts summarized below.




1
 Plaintiffs allege that the two restaurants owned by Defendants—Matsu and Matsuri—constituted “joint
employers” of Plaintiffs, as the two restaurants shared employees requiring them to do work for both
restaurants. Compl. ¶ 16.
2
 Zhu submitted her notice to become a party plaintiff to the collective action on February 7, 2018. See
Doc. 8. Yin submitted her notice to become a party plaintiff to the collective action on July 27, 2018.
See Doc. 32.


                                                     2
        A. Zhu’s Allegations

        Zhu was employed as a packer at Matsu, one of Defendants’ restaurants, from about

November 1, 2012 to February 29, 2016. Zhu’s Aff., at ¶ 3. As a packer, Zhu was required to

pack the food that would be delivered to customers. Id., at ¶ 4. Zhu alleges that from on or

about January 1, 2012 to on or about December 31, 2014 she worked the following schedule at

the restaurant (id., at ¶ 9):

        a. From 10:40 to 22:00 for 11 hours 20 minutes a day with a one-hour lunch break on
           Tuesday, Wednesday, Thursday, and Sunday;

        b. From 10:40 to 23:00 for 12 hours and 20 minutes a day with a one-hour lunch break
           on Friday;

        c. From 11:40 to 23:00 for 11 hours and 20 minutes a day with a one-hour lunch break
           on Saturday;

        d. Zhu had Monday off.

Then, from on or about January 1, 2015 to on or about February 29, 2016, Zhu worked the

following schedule (id., at ¶ 10):

        a. From 10:40 to 22:00 for 11 hours 20 minutes a day with a one-hour lunch break on
           Monday through Thursday;

        b. From 10:40 to 23:00 for 12 hours and 20 minutes a day with a one-hour lunch break
           on Friday;

        c. From 11:40 to 23:00 for 11 hours and 20 minutes a day with a one-hour lunch break
           on Saturday;

        d. Zhu had Sundays’ off.

In addition to her usual working schedule, as summarized above, Zhu was allegedly required to

come in to work two or three times a week for an extra one or two hours in the morning when

the restaurant was preparing for the “big orders.” Id., at ¶ 12. As a result, on average, Zhu

contends that she worked approximately “seventy-two (72) hours per week” in total and had no


                                             3
vacation or holiday time. Id., at ¶¶ 13, 14. Although Zhu was allocated a one-hour lunch break

on the days she worked, Zhu alleges that the break would be “cut short” if a delivery order

required packing. Id., at ¶ 15. Zhu was never given a dinner break. Id., at ¶ 16.

       Zhu states that during her employment with Defendants she was paid a flat compensation

of $2,000 a month in two installments. Id., at ¶ 17. The first installment of $1,000 was allegedly

paid in cash in the middle of each month, while the second installment of $1,000 was paid by

check at the end of each month. Id. Zhu contends that she was not paid overtime compensation

for any hours worked in excess of 10 hours a day. Id., at ¶ 18. Zhu also states that she has

“never seen a notification, either in the form of poster notices or other means regarding overtime

[pay] and wages” as required by the FLSA and CMWA. See id., at ¶ 19.

       Citing her personal observations and conversations with other employees, Zhu contends

that it was Defendants’ “policy” to pay their employees less than the minimum wage and little to

no overtime compensation. See id., at ¶ 69. For example, Zhu alleges that Dingding (“Ding”),

one of the kitchen employees whom she befriended, had to frequently work overtime without

receiving overtime compensation for all hours worked. See id., at ¶ 25. Zhu alleges that, at least

one day a week, Ding “would sleep overnight” at the restaurant “with package paper as a

blanket” and wake up at 4:00 am the next day to start preparing for the big orders. Id., at ¶¶ 28,

29. On such days, Ding would work until the end of his usual shift and resume his regular

working hours the next day without being given any time off. Id., at ¶ 29. Zhu alleges that Ding

told her that he regularly worked about 74 hours a week and was paid “a little more than three

thousand dollars ($3,000) a month.” See id., at ¶¶ 30–33. Although Ding was paid some

overtime compensation, Zhu contends that Ding did not receive overtime pay for all the hours he

worked in excess of 40 hours a week. See id., at ¶¶ 31, 34.




                                                4
       Zhu alleges that other kitchen employees—Da Jiang, Sunny and Chef Song—complained

to her about working similar hours as Ding and being similarly undercompensated. See id., at ¶¶

39–42, 49–58, 59–68. According to Zhu, Da Jiang, Sunny, and Chef Song had to sleep at the

restaurant overnight at least one day a week when the restaurant had big orders without receiving

overtime pay for all hours worked in excess of 40 hours a week. See id. at ¶¶ 47; 58; 66.

       Zhu further contends that three waitresses, Rebecca, Tina and Anna, and one waiter,

Andy, all of whom worked at the restaurant during Zhu’s employment, were similarly

undercompensated. Zhu alleges that Rebecca, Tina, Anna, and Andy were paid a base salary of

$1000 dollars a month and would receive around $50–$100 in tips a day. See id., at ¶ 76, 84, 91,

97. Zhu alleges that these employees were required to share a portion of their tips with other

non-tipped employees and were paid less than the minimum wage in total compensation, even

with tips included. See Zhu’s Aff., at ¶¶ 72–79. Zhu contends that Rebecca, Tina, Anna, and

Andy were paid less than the minimum wage and that, although they worked more than 40 hours

a week, they did not receive any overtime compensation for any hours worked in excess of 40

hours a week. See id., at ¶¶ 79, 86, 93, 99. Zhu states that she learned this information from the

conversation she had with Rebecca, Tina, and Anna. See id., at ¶¶ 75, 83, 90.

       Based on these accounts, Zhu alleges that “it is Defendants’ policy to not pay employees

at least the minimum wage for each hour worked including not paying the employees at time and

a half rate for their overtime hours,” and that Defendants “exploited” Zhu and the other

employees. Id., at ¶ 69; 106.




                                                5
           B. Yin’s Allegations:

           Yin alleges that she was employed by Defendants as a waitress from about July 1, 2014

to November 30, 2015. Yin’s Aff., at ¶ 3. Yin contends that, at all relevant times, she worked

the following schedule (id., at ¶¶ 9, 11):

                  a. From 11:00 to 21:30 on Sunday, Monday, Wednesday and Thursday for 10
                     hours and 30 minutes a day, with a one-hour break;

                  b. From 11:00 to 22:00 on Friday for 11 hours a day, with a one-hour break;

                  c. From 15:00 to 21:30 or 22:00 for 6 hours and 30 minutes or 7 hours “either on
                     a Saturday or a Sunday”;

                  d. Yin had Tuesday off.

Yin alleges that, in total, she worked “about fifty-nine (59) hours a week,” and was paid a flat

compensation of about $200 on a biweekly basis. Id., at ¶¶ 12, 13. Yin states that she “was not

given any paystubs for all the wages [she] received or any other documents about her wage.”

Id., at ¶ 14. Yin alleges that she “was never required to punch in and out” while she was

employed by Defendants and that she was paid less than the minimum wage and did not receive

overtime compensation “for all the hours worked more than the regular hours.” See id., at ¶¶ 15,

16. Yin also states that she has “never seen a notification, either in the form of poster notices or

other means regarding overtime [pay] and wages” as required by the FLSA and CMWA. See id.,

at ¶ 17.

           Yin alleges that, to her knowledge, it is Defendants’ policy to pay employees less than

the minimum wage, and that “it is Defendants’ policy to not pay at time and a half rate for all the

hours worked [in excess of] ten hours a day or forty hours a week.”             Id., at ¶¶ 20, 21.

Specifically, Yin alleges that she “befriended” other individuals employed by Defendants “who




                                                  6
were also not paid at least the minimum wage” and did not receive overtime compensation for

all hours worked in excess of 10 hours a day or 40 hours a week. See id., at ¶¶ 19, 20.

       One of the employees that Yin befriended, a waiter Andy, allegedly was paid “at [a] flat

rate of two hundred dollars ($200) half a month” while working a schedule that was similar to

that of Yin. See id., at ¶¶ 23–26. Yin alleges that Andy complained to her about not receiving

overtime compensation for all hours “worked in excess of ten hours a day” and being paid less

than the minimum wage. See id., at ¶¶ 27–29. Yin contends that “Andy also mentioned that

10% of his tips were deducted and [were] required to be given to the employees in [the] kitchen

who later would share [the tips] among themselves.” Id., at ¶30. Two other waiters that Yin

befriended—Ada and Paul—allegedly shared the same experiences as Andy and recounted them

to Yin. See id., at ¶¶ 31–43. Yin also describes the accounts of four kitchen employees—Oscar,

Dingding, Da Jiang, and Song—who complained about being underpaid and not receiving

overtime compensation for all hours worked in excess of 40 hours a week. See id., at ¶¶ 44–63.

       Based on these accounts, Yin contends that Defendants “exploited” their employees and

engaged in a policy of underpaying them. See id., at ¶¶ 20, 21, 64.

                                           II. DISCUSSION
       Under the FLSA, employees may file a collective action on behalf of themselves and

“other employees similarly situated” for violations of the minimum wage and overtime

provisions of the FLSA. See 29 U.S.C. § 216(b); Aros v. United Rentals, Inc., 269 F.R.D. 176,

179 (D. Conn. 2010). Unlike a Rule 23 class action, where potential class members are parties

to the suit unless they affirmatively opt out, an FLSA collective action requires plaintiffs to

affirmatively opt in to the suit to benefit from the judgment. See 29 U.S.C. § 216(b) (“[n]o

employee shall be a party plaintiff to any [collective] action unless he gives his consent in

writing to become such a party and such consent is filed in the court in which such action is


                                                7
brought”); D’Antuono v. Serv. Road Corp., 789 F. Supp. 2d 308, 325 n.5 (D. Conn. 2011);

Damassia v. Duane Reade, Inc., 250 F.R.D. 152, 161 (S.D.N.Y. 2008).

        To facilitate the opt-in process, district courts in their discretion may order a notice of the

ongoing collective action to be sent to potential plaintiffs. See Myers v. Hertz Corp., 624 F.3d

537, 555 (2d Cir. 2010) (citing Hoffmann–La Roche Inc. v. Sperling, 493 U.S. 165, 169 (1989));

Marcus v. Am. Contract Bridge League, 254 F.R.D. 44, 47 (D. Conn. 2008). The process of

facilitating notice of a collective action to potential opt-in plaintiffs is known as collective action

certification.3 See Myers, 624 F.3d at 555 n.10 (citing Hoffmann–La Roche, 493 U.S. at 169);

Zaniewski v. PRRC Inc., 848 F. Supp. 2d 213, 215 (D. Conn. 2012).

        To decide whether to certify a collective action, courts in the Second Circuit employ “a

two-step method.” See Myers, 624 F.3d at 555; Zaniewski, 848 F. Supp. 2d at 217; Bittencourt v.

Ferrara Bakery & Cafe Inc., 310 F.R.D. 106, 111 (S.D.N.Y. 2015). At the first step—on a

motion for conditional certification—the district court must determine whether there are any

“similarly situated” potential plaintiffs who should receive notice of the pending action and have

an opportunity to opt in. Myers, 624 F.3d at 555; Zaniewski, 848 F. Supp. 2d at 217; Bittencourt,

310 F.R.D. at 111. At the second step of the certification process, which occurs after the close of

discovery, the court, “on a fuller record,” must determine “whether the plaintiffs who have opted

in are in fact ‘similarly situated’ to the named plaintiffs.” Myers, 624 F.3d at 555; Zaniewski,

848 F. Supp. 2d at 217; Bittencourt, 310 F.R.D. at 112. If the opt-in plaintiffs are found not to

be similarly situated, the class may be “de-certified” and “opt-in plaintiffs’ claims may be

dismissed without prejudice.” Bittencourt, 310 F.R.D. at 112 (citing Myers, 624 F.3d at 555).

3
 It is worth noting that, unlike class action certification under Rule 23, certification of a collective action
under Section 216(b) does not actually create a class of plaintiffs but is merely a “case management”
device that facilitates notice to other potential opt-in plaintiffs. See Myers, 624 F.3d at 555 n.10 (citing
Hoffmann–La Roche, 493 U.S. at 169).


                                                        8
       The instant litigation is in the first stage of the certification process—Plaintiffs seek to

conditionally certify the collective action, facilitate notice to similarly situated potential opt-in

plaintiffs, and equitably toll the statute of limitations pending the expiration of the opt-in period.

The Court begins by considering whether conditional certification should be granted.



           A. Plaintiffs’ Request to Conditionally Certify Collective Action

       For conditional certification to be granted, the named plaintiffs need only establish that

there are other “similarly situated” potential plaintiffs. See Myers, 624 F.3d at 555; Zaniewski,

848 F. Supp. 2d at 217. To do so, the plaintiffs must make a “modest factual showing” that they,

together with other employees, were “victims of a common policy or plan” that violated the

FLSA. Myers, 624 F.3d at 555; Neary v. Metro. Prop. & Cas. Ins. Co., 517 F. Supp. 2d 606, 618

(D. Conn. 2007); Bittencourt, 310 F.R.D. at 112.       Although a “modest factual showing” must

rise above “unsupported assertions,” it is “a low standard of proof,” and the burden on the

plaintiffs is “minimal.” See Myers, 624 F.3d at 555; Neary, 517 F. Supp. 2d at 618 (describing

the plaintiffs’ burden at the conditional certification stage as “minimal”).

       Thus, in determining whether the plaintiffs’ made the required showing, the court may

not “weigh the merits of the underlying claims” by resolving “factual disputes,” deciding

“substantive issues” or making “credibility determinations.” See Aros, 269 F.R.D. at 180;

accord Lassen v. Hoyt Livery Inc., No. 3:13–cv–01529 (JAM), 2014 WL 4638860, at *4 (D.

Conn. 2014) (“At the conditional certification stage, the Court does not weigh evidence or

resolve factual disputes . . .”); Marcus, 254 F.R.D. at 47 (noting that “the merits of plaintiffs’

claims . . . are irrelevant to the conditional class certification inquiry”). Further, the court must

“draw all inferences in favor of plaintiff[s].” See Jeong Woo Kim v. 511 E. 5th Street, LLC, 985



                                                  9
F. Supp. 2d 439, 446 (S.D.N.Y. 2013); Contrera v. Langer, 278 F. Supp. 3d 702, 715 (S.D.N.Y.

2017); Warman v. Am. Nat'l. Standards Inst., 193 F. Supp. 3d 318, 323 (S.D.N.Y. 2016); Jenkins

v. TJX Cos. Inc., 853 F. Supp. 2d 317, 322 (E.D.N.Y. 2012).

       Accordingly, a collective action should be certified as long as the plaintiffs’ allegations

“are sufficient on their face” to support certification—even if such allegations conflict with the

account asserted by the defendants. See, e.g., Jeong Woo Kim, 985 F. Supp. 2d at 446, 449

(noting that “a defendant may not defeat the plaintiff's [conditional certification] motion by

presenting conflicting factual assertions”); Lassen, 2014 WL 4638860, at *4 (concluding that

“affidavits calling into some question plaintiff’s factual claims are not controlling” at the

conditional certification stage); Marcus, 254 F.R.D. at 47 (noting that plaintiff need only assert

“a plausible basis for the claim” at the conditional certification inquiry); Winfield v. Citibank,

N.A., 843 F. Supp. 2d 397, 407 n.6 (S.D.N.Y. 2012) (stating that “courts in this Circuit regularly

conclude that [the defendant’s competing] declarations do not undermine the plaintiff's showing

in the first stage of the conditional certification process.”); Jacob v. Duane Reade, Inc., No. 11

Civ. 0160 (JPO), 2012 WL 260230, at *8 (S.D.N.Y. Jan. 27, 2012) (declining to weigh the

parties’ competing testimony at the preliminary certification stage of the litigation).

       Further, the court may rely on hearsay evidence asserted by the plaintiffs to certify the

collective action. See, e.g., Zaniewski, 848 F. Supp. 2d at 221 (“On a motion for conditional

certification courts in this Circuit regularly rely on hearsay evidence to determine the propriety

of sending a collective action notice.”); Salomon v. Adderley Indus., Inc., 847 F. Supp. 2d 561,

563 (S.D.N.Y. 2012) (“[C]ourts regularly rely on plaintiffs’ affidavits and hearsay statements in

determining the propriety of sending notice” to potential opt-in plaintiffs); Lujan v. Cabana

Mgmt., No. 10-cv-755, 2011 WL 317984, at *4 n.9, *6 (E.D.N.Y. Feb. 1, 2011) (noting that


                                                 10
courts do not strike hearsay statements on motion for conditional certification “given the ‘modest

factual showing’ required at the notice stage”).

           In the instant case, conditional certification should be granted because Plaintiffs, through

the affidavits submitted by Zhu and Yin, have made the “modest factual showing” that there are

other “similarly situated” employees that have suffered from Defendants’ “common policy or

plan” that violated the FLSA. See Myers, 624 F.3d at 555. Specifically, Plaintiffs allege that

Defendants paid their employees less than the minimum wage, withheld overtime compensation,

and “refused to record” the hours worked by Zhu, Yin, and similarly situated employees,

including the hours worked in excess of 40 hours a week or 10 hours a day. See, e.g., Zhu’s

Aff., at ¶¶ 13, 17–18, 25–35, 66, 69; Yin’s Aff., at ¶¶ 19–22; Compl. ¶¶ 2, 3. Citing their

personal observations and conversations with other individuals employed by Defendants,

including kitchen staff, waitstaff and deliverymen, Zhu and Yin thus sufficiently allege that it

was Defendants’ policy to pay their employees less than the minimum wage and withhold

overtime pay for any hours worked in excess of 40 hours a week or 10 hours a day, in violation

of the FLSA provisions. See, e.g., 29 U.S.C. § 207(a)(1) (providing that “no employer shall

employ any of his employees ... for a workweek longer than forty hours unless such employee

receives compensation for his employment in excess of the hours above specified at a rate not

less than one and one-half times the regular rate at which he is employed.”).

           Defendants’ contention that Plaintiffs’ allegations are “conclusory” or “not sufficiently

detailed”4 is without merit. Zhu, for example, alleges that she regularly worked over 70 hours a

week without receiving overtime pay and that she had never received a notice of her pay rate.

Zhu’s Aff., at ¶¶ 13, 17–18, 20. Zhu also recounts that several kitchen employees—Ding, Da
4
    See Doc. 36, at 2, 8.



                                                   11
Jiang, Sunny and Chief Song—were similarly undercompensated despite the fact that they

regularly worked over 70 hours a week and stayed at the restaurant overnight at least once a

week in order to prepare for the big orders. Id. at ¶¶ 28–33, 39–42, 49–58, 59–68. Zhu contends

that Ding, Da Jiang, Sunny and Chief Song each complained to her about their grueling working

hours and Defendants’ failure to pay the minimum wage and provide overtime compensation for

their labor. See id. at ¶¶ 31, 34, 42, 55, 64, 67, 68. Zhu also alleges that three waitresses,

Rebecca, Tina and Anna, and one waiter, Andy, all of whom were employed by Defendants

during Zhu’s employment, were similarly undercompensated. Citing to her conversations with

these employees, Zhu alleges that they were paid less than the minimum wage and did not

receive any overtime compensation for the hours worked in excess of 40 hours a week. See id. at

¶¶ 75, 79, 83, 86, 90, 93, 99.

        Similarly, Yin alleges that she was paid less than the minimum wage and received no

overtime compensation despite the fact that she regularly worked in excess of 40 hours a week.

See Yin’s Aff., at ¶¶ 12–16. Based on her personal experiences and conversations she had with

other individuals employed by Defendants, Yin contends that it was Defendants’ policy to pay

their employees less than the minimum wage and withhold appropriate overtime compensation.

See id. at ¶¶ 19–22. For example, Yin recounts her conversations with other waiters—Andy,

Ada and Paul—who complained to Yin that they were paid less than the minimum wage and did

not receive overtime pay. See id. at ¶¶ 25–27, 35–36, 40–43. Yin also recalls observing that

kitchen employees Oscar, Ding, Da Jiang and Song were similarly undercompensated. See id. at

¶¶ 44–63. Plaintiffs, thus, sufficiently allege that they, together with other employees, were

victims of Defendants’ common policy of undercompensating their employees in violation of the

FLSA.



                                              12
       Despite Defendants’ assertion to the contrary, Zhu’s and Yin’s affidavits do not need to

be supported by additional declarations from potential opt-in plaintiffs to establish that similarly

situated plaintiffs do, in fact, exist. Courts routinely grant conditional certification based on the

allegations contained in the complaint and affidavits submitted by the named plaintiffs. See,

e.g., Cohen v. Gerson Lehrman Gr., Inc., 686 F. Supp. 2d 317, 331 (S.D.N.Y. 2010) (granting

conditional certification based on the complaint and an affidavit submitted by the named

plaintiff); accord Colon v. Major Perry St. Corp., 2013 WL 3328223, at *6 (S.D.N.Y. July 2,

2013) (“it is beyond dispute that courts regularly determine that two or three declarations

corroborating each other constitute a sufficient amount of evidence to conditionally certify a

collective action under the FLSA”). Further, the fact that Plaintiffs’ allegations may be based on

hearsay “does not diminish their value” for the purposes of establishing that other similarly

situated potential plaintiffs exist. See Jeong Woo Kim, 985 F. Supp. 2d at 448–49 (granting

conditional certification where the plaintiff’s affidavit relied “not only on his own observations,

but on statements made by other potential opt-in plaintiffs, who allegedly told [the plaintiff] that

they . . . never received overtime compensation”); Zivali v. AT&T Mobility LLC, 646 F. Supp. 2d

658, 662 (S.D.N.Y. 2009) (“Defendants’ argument that plaintiffs’ declarations are comprised of .

. . conclusory allegations based on impermissible hearsay is of no moment.”); accord Zaniewski,

848 F. Supp. 2d at 221.

       Defendants’ contention that “Plaintiffs and potential collective members are not similarly

situated” because they “worked in different positions, had different job responsibilities, and were

paid differently” is similarly without merit. See Doc. 36, at 2, 12. As Plaintiffs correctly point

out, potential opt-in plaintiffs may be similarly situated to the named plaintiffs “despite not

occupying the same positions or performing the same job functions,” “provided that they are



                                                 13
subject to a common unlawful policy or practice.” See Summa v. Hofstra Univ., 715 F. Supp. 2d

378, 390 (S.D.N.Y. 2010) (concluding that conditional certification was appropriate “despite the

variations of job positions” among the plaintiffs and the putative class members, because they all

were subject to the same unlawful policies); accord Tomkins v. Amedisys, Inc., 2014 WL

129407, *2–3 (D. Conn. Jan. 13, 2014). Thus, Plaintiffs’ allegations that Defendants had a

policy of      refusing    to    pay their      employees      the    minimum       wage     and     overtime

compensation—regardless of the job titles or responsibilities of these employees—is sufficient

to show that the employees were similarly situated.5 Hendricks v. J.P. Morgan Chase Bank,

N.A., 263 F.R.D. 78, 83 (D. Conn. 2009) (“[a] collective action should be certified if, on balance,

the differences among the plaintiffs do not outweigh the similarities in the practices to which

they claim to have been subjected”).

        Nor does Plaintiffs’ intent to include in the collective action not only salaried but also

tipped employees—who might be exempt from the FLSA’s minimum wage provisions—defeat

conditional certification. Under the FLSA, “an employer may pay tipped employees an hourly

rate less than the federal minimum wage” by “credit[ing] a portion of the actual amount of tips

received by the employee against the required hourly minimum wage.” See Hart v. Rick’s

5
 It is worth noting that Plaintiffs are seeking to certify a collective action including the employees of both
Matsu and Matsuri—the two restaurants owned by Defendants. See Doc. 34-2; Doc. 34-3, at 2. Plaintiffs
assert that Matsu and Matsuri are “joint employers” of Plaintiffs and that the two establishments “share
employees” and require them to work for both restaurants. Compl. ¶ 16. Notably, Defendants make no
attempt to counter Plaintiffs’ account or distinguish between Matsu and Matsuri employees—in short,
Defendants do not argue that employees that worked at different locations are not similarly situated.
However, even if Defendants had advanced such argument, the Court’s analysis would not have changed,
because individuals employed by the same defendants may be similarly situated even if they work at
different locations—provided they were victims of the same policy that violated the FLSA. See, e.g.,
Hamadou v. Hess Corp., 915 F. Supp. 2d 651, 662 (S.D.N.Y. 2013) (“In this Circuit, courts have
regularly found named plaintiffs to be similarly situated to employees at locations where they did not
work, provided that the plaintiffs demonstrate that they were all subject to the same allegedly unlawful
policy or practice”); accord Hendricks, 263 F.R.D. at 83. Because Plaintiffs allege that Defendants’
policy of undercompensating their employees was implemented at both locations, Plaintiffs have made a
“modest factual showing" that these employees are similarly situated. See Doc. 35, at 9.


                                                      14
Cabaret Intern., Inc., 967 F. Supp. 2d 901, 933 (S.D.N.Y. 2013) (citing 29 U.S.C. § 203(m))

(internal quotation marks omitted). However, “an employer may not avail itself of the tip credit

if it requires tipped employees to share their tips with employees who do not ‘customarily and

regularly receive tips.’” Shahriar v. Smith & Wollensky Rest. Grp., Inc., 659 F.3d 234, 240 (2d

Cir. 2011) (citing 29 U.S.C. § 203(m)). In the instant case, Zhu and Yin allege that, in violation

of the FLSA, the tipped employees were required to share a portion of their tips with non-tipped

employees and were paid less than the minimum wage in total compensation, even with tips

included. See, e.g., Zhu’s Aff., at ¶¶ 72–79; Yin’s Aff., at ¶¶ 30–43. Plaintiffs also allege that

the tipped employees, similar to the non-tipped employees, were denied overtime compensation

for any hours worked in excess of 40 hours a week. See id. Thus, Plaintiffs allege that both

tipped and non-tipped employees were victims of Defendants’ common policy of

undercompensating their employees in violation of the FLSA.

       Defendants, however, argue that the instant collective action should not include both

tipped and non-tipped employees because determining how the non-tipped employees were

compensated “[would] require [an] individualized inquiry” that “is not suitable for a collective

action.”   See Doc. 36, at 12.    Despite Defendants’ contention, conditional certification is

appropriate even where the court would subsequently be required to conduct “individualized

factual inquiries to determine whether or not [various employees] were exempt from the FLSA.”

See Summa, 715 F. Supp. 2d at 390. Because it is not appropriate to evaluate the merits of

Plaintiffs’ claims at the conditional certification stage, this Court need not conduct such an

“individualized inquiry” now. See Marcus, 254 F.R.D. at 47; see also Lynch v. United Servs.

Auto. Ass’n, 491 F. Supp. 2d 357, 369 (S.D.N.Y. 2007) (noting that “any factual variances that

may exist between the plaintiff and the putative class do not defeat conditional class



                                               15
certification” because the court may, at the second step of the certification process following

discovery, “decertify the class” upon its review of the fuller record). Rather, Plaintiffs need only

assert “a plausible basis” for their claims—a “minimal” burden, which Zhu and Yin have clearly

met by alleging that both tipped and non-tipped employees were similarly undercompensated as

part of Defendants’ common policy which violated the FLSA. See Marcus, 254 F.R.D. at 47;

Lynch, 491 F. Supp. 2d at 368.

       Accordingly, because Zhu’s and Yin’s allegations are sufficient to make a “modest

factual showing” that Zhu and Yin, together with other individuals employed by Defendants,

were victims of a common compensation policy that violated the FLSA, the Court conditionally

certifies the collective action. The Court turns to considering whether Plaintiffs’ proposed notice

to potential opt-in plaintiffs is proper in form and substance.

           B. Notice to Potential Plaintiffs:

       Because the benefits of a collective action depend on employees receiving notice of its

pendency “so that they can make informed decisions about whether to participate,” district

courts are encouraged to monitor the notice process and ensure that the proposed notice is

“timely, accurate, and informative.” See Hoffmann–La Roche, 493 U.S. at 170, 172; Jeong Woo

Kim, 985 F. Supp. 2d at 451; Lynch, 491 F. Supp. 2d at 371. Court-facilitated notice also

“protects plaintiffs’ claims from expiring under the statute of limitations.” Lynch, 491 F. Supp.

2d at 367 (citing Hoffmann–La Roche, 493 U.S. at 171–72).

       In the instant case, Plaintiffs seek approval of a proposed Notice of Pendency and

Consent Form in English, Chinese and Spanish—the predominant languages of the FLSA

collective. See Doc. 35, at 10; Doc. 34-2. Plaintiffs request that a Notice of Pendency of this



                                                 16
collective action be provided to “current and former non-exempt employees employed [by

Defendants] at any time from February 2, 2015 to the present.” See Doc. 34-2. Defendants

object to the proposed Notice of Pendency on multiple grounds. See Doc. 36, at 15–17.

              a. Whether Plaintiffs’ Proposed Notice Period is Proper

          First, the parties dispute whether the notice period proposed by Plaintiffs is proper in

light of the FLSA’s statute of limitations period. Plaintiffs contend that, because the complaint

in this action was filed on February 2, 20186 and a three-year limitations period applies to willful

violations under the FLSA, notice of this collective action should be given to any individual

“employed by the Defendants from February 2, 2015 through the present.” See Doc. 35, at

10–11. Defendants, however, contend that Plaintiffs’ proposed time period would “result in

solicitation of expired claims” because, under the FLSA, “the statute of limitations continues to

run through the notice and opt-in period” and that, in order to toll it, “potential plaintiffs must

opt in to the collective action.” See Doc. 36, at 13. Thus, Defendants assert that “[a]n individual

whose cause of action accrued on February 2, 2015 would have had to bring his claim by

February 2, 2018, at the latest.” See id.

          Generally, the statute of limitations for an FLSA claim is two years. See 29 U.S.C. §

255(a). However, if a plaintiff alleges that the employer has willfully violated the FLSA, the

applicable limitations period is three years. See Kuebel v. Black & Decker Inc., 643 F.3d 352,

366 (2d Cir. 2011) (citing 29 U.S.C. § 255(a)); Marcus, 254 F.R.D. at 49. An employer has

willfully violated the FLSA if the employer either “knew” that its conduct was unlawful or

showed “reckless disregard” for its unlawfulness. See Kuebel, 643 F.3d at 366; Marcus, 254

F.R.D. at 49 (citing McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133 (1988)).

6
    See Doc. 1.


                                                 17
          To trigger a three-year limitations period at the conditional certification stage, a plaintiff

need only plead that the employer acted willfully.            See, e.g., Marcus, 254 F.R.D. at 49

(concluding that the plaintiff’s factual assertions as to the defendant’s willfulness, as pleaded in

the complaint, were sufficient to trigger a three-year limitations period); Aros, 269 F.R.D. at 181

(same).     Even where “willfulness is disputed, the court applies the three-year statute of

limitations for purposes of certifying a representative action.” See Hamadou v. Hess Corp., 915

F. Supp. 2d 651, 668 (S.D.N.Y. 2013); accord Marcus, 254 F.R.D. at 49 (applying a three-year

limitations period despite the defendants’ arguments that a two-year limitations period should

apply); Gaspar v. Pers. Touch Moving, Inc., 2014 WL 4593944, at *6 (S.D.N.Y. 2014)

(concluding that a three-year limitations period was appropriate where the parties gave

competing accounts as to the defendants’ willfulness).

          In the instant case, because Plaintiffs allege that Defendants willfully violated the FLSA,

the applicable statute of limitations period is three years. See Compl. ¶¶ 2, 3; Marcus, 254

F.R.D. at 49; Aros, 269 F.R.D. at 181.

          Notably, in an FLSA collective action, the statute of limitations continues to run with

respect to each potential plaintiff’s claim until that plaintiff files a “written consent” form opting

in the suit. See 29 U.S.C. § 256; Aros, 269 F.R.D. at 181; Lee v. ABC Carpet & Home, 236

F.R.D. 193, 198–99 (S.D.N.Y. 2006) (“only by ‘opting in’ will the statute of limitations on

potential plaintiffs’ claims be tolled”). Because plaintiffs’ written consents “do not relate back

to the original filing date of the complaint,” the filing of the complaint by the named plaintiff

does not toll the statute of limitations as to each opt-in plaintiff’s claim. See 29 U.S.C. § 256;

Whitehorn v. Wolfgang’s Steakhouse, Inc., 767 F. Supp. 2d 445, 449 (S.D.N.Y. 2011) (citing

ABC Carpet, 236 F.R.D. at 198–99); see also McGlone v. Contract Callers, Inc., 867 F. Supp. 2d


                                                   18
438, 445 (S.D.N.Y. 2012) (noting that “the statute of limitations for each plaintiff runs when he

or she files written consent . . . to join the lawsuit, not when the named plaintiff files the

complaint”); Aros, 269 F.R.D. at 181 (acknowledging that the written consent requirement “is

not satisfied by the filing of the complaint itself”) (internal citation omitted).

        Nevertheless, at the conditional certification stage, courts frequently authorize a more

inclusive notice period that “dates back to three years before the filing of the original

complaint”—despite the fact that the statute of limitations runs on the opt-in plaintiffs’

individual claims until they formally consent to join the suit. See, e.g., Yap v. Mooncake Foods,

Inc., 146 F. Supp. 3d 552, 565 (S.D.N.Y. 2015); Fasanelli v. Heartland Brewery, Inc., 516 F.

Supp. 2d 317, 323 n.3 (S.D.N.Y. 2007); Jeong Woo Kim, 985 F. Supp. 2d at 452; Gaspar, 2014

WL 4593944, at *7(citing 29 U.S.C. § 256(b)). Courts frequently permit a more inclusive notice

period at the certification stage. Judges are mindful of the possibility that “opt-in plaintiffs with

untimely claims may have colorable equitable tolling arguments.” See Yap, 146 F. Supp. 3d at

565; Gaspar, 2014 WL 4593944, at *7. For instance, a more inclusive notice period should

apply if the limitations period may be tolled because of the defendants’ failure to post the

workplace notices, as required by the FLSA.            See Baba v. Grand Ctr. P’ship, Inc., No.

99–cv–5818, 2000 WL 1808971, at *2 (S.D.N.Y. Dec. 8, 2000) (explaining that “failure to post

the required notice equitably tolls the statute of limitations unless and until an employee has

actual notice of his rights”); Gaspar, 2014 WL 4593944, at *7 (concluding that “the three-year

limitations period should extend from the date of the filing of Plaintiff's complaint” because the

defendants alleged failure to post the workplace notices required by the FLSA “implicate[d]

equitable tolling”).




                                                  19
       Additionally, “significant delay” in ruling on the conditional certification motion may

warrant a more inclusive notice period because such delay provides “a particularly strong basis

for potential equitable tolling” arguments. See, e.g., Yap, 146 F. Supp. 3d at 565 (noting that

“the delay in ruling on a motion for conditional approval, coupled with the plaintiffs’ diligence

and avoiding prejudice to potential plaintiffs,” may be “enough to grant equitable tolling”);

Morrison v. Ocean State Jobbers, Inc., 180 F. Supp. 3d 190, 198–99 (D. Conn. 2016) (noting

that the delay in a court’s ruling on a conditional certification motion “may be deemed an

‘extraordinary circumstance’ justifying application of the equitable tolling doctrine” if such

delay rises above “a normal litigation delay”); accord Guzman v. Three Amigos SJL Inc., 117 F.

Supp. 3d 516, 528 (S.D.N.Y. 2015).

       Even if the notice period is set to extend from the date of the filing of the plaintiffs’

complaint, the defendants may still challenge the timeliness of the individual opt-in plaintiffs’

claims at the second stage of the certification process, after the close of discovery. See Yap, 146

F. Supp. 3d at 565; Fasanelli, 516 F. Supp. 2d at 323. For example, in Fasanelli, in order to

avoid “merit-based determinations” at the conditional certification stage, the court, “out of an

abundance of caution,” adopted a “more inclusive” notice period, authorizing the plaintiffs to

obtain information regarding individuals that were employed within the three years “from the

filing of Plaintiff's Complaint.” Fasanelli, 516 F. Supp. 2d at 323. The court, however, noted

that “[s]pecific challenges to the timeliness of [each plaintiff’s] claims . . . [could] be addressed

after the completion of discovery during the second phase of the collective action certification

process.” Id. at 323.




                                                 20
          Accordingly, while Defendants are correct that Plaintiffs’ proposed notice period might

“result in solicitation of expired claims,”7 a notice period broader than the limitations period is

appropriate at this stage of the litigation. Adopting a more inclusive notice period would help

avoid making preliminary determinations regarding the viability of each plaintiffs’ individual

claims and would ensure that opt-in plaintiffs with untimely claims but “colorable equitable

tolling arguments” receive adequate notice of the instant action. See Yap, 146 F. Supp. 3d at

565; Guzman, 117 F. Supp. 3d at 528; Fasanelli, 516 F. Supp. 2d at 323. For example, opt-in

plaintiffs with otherwise untimely claims might argue that the statute of limitations should be

equitably tolled because, as Zhu and Yin allege, Defendants failed to post the workplace notices

in violation of the FLSA. See Gaspar, 2014 WL 4593944, at *7; Yin’s Aff. at ¶ 17; Zhu’s Aff.

at ¶ 19. The delay in ruling on this motion, which Plaintiffs filed on September 1, 2018,

followed by exchanges of extensive briefs of counsel, may constitute an additional ground for

Plaintiffs to seek equitable tolling of the limitations period in this action. See Morrison, 180 F.

Supp. 3d at 198; Yap, 146 F. Supp. 3d at 565. Thus, adopting a more inclusive notice period

suggested by Plaintiffs is appropriate—especially since Defendants will have an opportunity to

challenge the timeliness of each plaintiff’s claims “after the completion of discovery during the

second phase of the collective action certification process.” Fasanelli, 516 F. Supp. 2d at 323;

Yap, 146 F. Supp. 3d at 565.

          Therefore, and in line with the existing precedent, the Court finds that notice should be

provided to all current and former non-exempt individuals employed by Defendants at any time

between February 2, 2015 and the date of this Order. See Whitehorn, 767 F. Supp. 2d at 451

(ordering a notice period encompassing the three years prior to the filing of the complaint


7
    See Doc. 36, at 13.


                                                 21
because the plaintiffs indicated that equitable tolling may extend the limitations period for

certain plaintiffs, and noting that “challenges to the timeliness of individual plaintiffs’ actions

will be entertained at a later date”).

             b. Contents of Plaintiffs’ Proposed Notice of Pendency and Consent Form

        Defendants object to the contents of Plaintiffs’ proposed Notice of Pendency on several

grounds. See Doc. 36, at 15–17.

        First, Defendants contend that Plaintiffs’ proposed Notice of Pendency does not disclose

sufficient information regarding Plaintiffs’ counsel’s “fees and costs.” See id. at 15. The Court

disagrees.    A collective action notice must include a statement informing potential opt-in

plaintiffs of any fee arrangement, to which the named plaintiffs and their counsel agreed to and

which may impact the opt-in plaintiffs’ recovery. See Fasanelli, 516 F. Supp. 2d at 324;

Mendoza v. Ashiya Sushi 5, Inc., No. 12 Civ. 8629 (KPF), 2013 WL 5211839, at *8 (S.D.N.Y.

Sept. 16, 2013). In the instant case, Plaintiffs’ proposed Notice of Pendency provides sufficient

information regarding the impact of costs and fees on any potential recovery received by the opt-

in plaintiffs. Specifically, Notice of Pendency provides that “costs and fees will be paid out of

any settlement or money judgment the class receives against Defendants,” and that, “[i]f there is

no settlement or money judgment, Plaintiffs’ counsel will not receive any fee.” See Doc. 34-2.

Accordingly, the information provided in the proposed Notice of Pendency is sufficient and

Plaintiffs need not make any further modifications to it.

        Second, Defendants contend that, although the proposed Notice of Pendency directs

potential opt-in plaintiffs to mail Consent Forms to Plaintiffs’ counsel, Consent Forms “should

instead be mailed to the Clerk of Court.” See Doc. 36, at 16.



                                                22
       Courts in this Circuit are split on whether the opt-in plaintiffs should mail their consent

forms to the named plaintiffs’ counsel or to the Clerk of Court. Compare, e.g., Djurdjevich v.

Flat Rater Movers, Ltd., No. 17-cv-261 (AJN), 2019 WL 125888, at *2 (S.D.N.Y. Jan. 7, 2019)

(directing the consent forms to be returned to the plaintiff’s counsel because the plaintiff’s

counsel was “in a better position to answer potential questions” by the opt-in plaintiffs and the

proposed notice informed potential plaintiffs that they could retain other counsel of their choice),

with Pérez v. La Abundancia Bakery & Rest. Inc., 17-CV-0656 (RLM), 2017 WL 3382068, at *9

(E.D.N.Y. Aug. 4, 2017) (directing the consent forms to be mailed to the Clerk of the Court

because “directing opt-in plaintiffs to return their forms to plaintiffs’ counsel implicitly

discourages opt-in plaintiffs from selecting other counsel”) (internal citations omitted).

       Where the proposed notice or consent form expressly informs putative plaintiffs of their

“right to retain separate counsel,” the courts are more inclined to permit putative plaintiffs to

return their consent forms to the named plaintiff’s counsel. See Schear v. Food Scope Am., Inc.,

297 F.R.D. 114, 128 (S.D.N.Y. 2014); Djurdjevich, 2019 WL 125888, at *2; Mason v. Lumber

Liquidators, Inc., No. 17-cv-4780 (MKB), 2019 WL 2088609, at *15 (E.D.N.Y. May 13, 2019)

(“[W]here, as here, the Notice to the collective expressly states that opt-ins have the right to

retain separate counsel, the risk that opt-in plaintiffs will be discouraged from selecting their

own counsel is ‘de minimis at best.’”) (internal citations omitted).

       Further, as some courts have recognized, returning consent forms to the Clerk of Court

may be “unnecessary” and “burdensome” to the Court “in light of the budgetary constraints and

financial limitations faced by the federal courts.” See Nahar v. Dozen Bagels Co. Inc., No. 15-

CV-1613 (ALC) (FM), 2015 WL 6207076, at *7 (S.D.N.Y. Oct. 20, 2015); Dilonez v. Fox Linen

Serv. Inc., 35 F. Supp. 3d 247, 257 (E.D.N.Y. 2014); Ritz v. Mike Rory Corp., No. 12 CV


                                                 23
367(JBW), 2013 WL 1799974, at *4 (E.D.N.Y. Apr. 30, 2013) (directing that the consent forms

be returned to the plaintiff's counsel “[i]n order to minimize the burden on opt-in plaintiffs who

choose representation by plaintiff's counsel, and to reduce the administrative burden on the

court.”). Thus, requiring potential plaintiffs to return their consent forms to the named plaintiffs’

counsel may be “the more practicable and efficient method of opting in.” Dilonez, 35 F. Supp.

3d at 257.

          In the instant case, Plaintiffs’ proposed Consent Form informs putative plaintiffs of their

“right to hire an attorney of [their] choice”—“a factor which mitigates any problems associated

with having consent forms returnable to Plaintiff’s counsel.” See Schear, 297 F.R.D. at 128.

Thus, because “the risk that opt-in plaintiffs will be discouraged from selecting their own

counsel is ‘de minimis,’”8 the Court grants Plaintiffs’ request that potential plaintiffs be directed

to send their Consent Forms to Plaintiffs’ counsel—especially since doing so would reduce the

burden on the court, at a time of increased concern about institutional costs of operation.      See

Nahar, 2015 WL 6207076, at *7; Dilonez, 35 F. Supp. 3d at 257; Ritz, 2013 WL 1799974, at *4;

Djurdjevich, 2019 WL 125888, at *2.

          Third, Defendants argue that Plaintiffs’ proposed opt-in period of 90 days is “excessive.”

See Doc. 36, at 16.

          Generally, courts have held that a 60-day opt-in period for potential plaintiffs is common

practice under the FLSA. See, e.g., Lassen, 2014 WL 4638860, at *7 (ordering a 60-day opt-in

period absent a showing that there will be unusual difficulties locating or contacting potential

opt-in plaintiffs); Marsh v. Tauck Inc., No. 3:04CV220 (WWE), 2005 WL 1221626, at *1 (D.

Conn. June 9, 2005) (ordering a 60-day opt-in period); Diaz v. S & H Bondi’s Department Store,

8
    Mason, 2019 WL 2088609, at *15.


                                                  24
Inc., No. 10 Civ. 7676 (PGG), 2012 WL 137460 , at *8 (S.D.N.Y. Jan. 18, 2012) (ordering a 60-

day opt-in period and noting that many courts in the district ordinarily set a 60-day period);

Whitehorn, 767 F. Supp. 2d at 452 (ordering a 60-day opt-in period).                    While courts may

sometimes adopt a 90-day opt-in period, “they generally do so where the period is agreed upon

between the parties or special circumstances require an extended opt-in period.” Compare Fang

v. Zhuang, No. 10–CV–1290, 2010 WL 5261197, at *4 (E.D.N.Y. Dec. 1, 2010) (providing for a

90-day opt-in period “in light of the frequent, long-term international travel of many of the

prospective plaintiffs”), with Whitehorn, 767 F. Supp. 2d at 452 (ordering a 60-day opt-in period

because the plaintiffs did not establish that “the circumstances of [the] case require[d] an

extended period” or that “60 days would be insufficient”).

        In the instant case, Plaintiffs have made no showing that a 60-day opt-in period would

not provide an adequate opportunity for potential plaintiffs to join in the collective action, or that

a longer opt-in period is warranted because it might be challenging to locate or contact

prospective plaintiffs.     Therefore, a 90-day opt-in period is unwarranted under the instant

circumstances, and the opt-in period will be set to 60 days, in conformity with the existing

precedent in this Circuit. The Court, however, may entertain opt-in plaintiffs’ untimely motions

to join the collective action “on a showing of good cause for the delay.”9 See Whitehorn, 767 F.

Supp. 2d at 452 (ordering a 60-day opt-in period but agreeing to entertain untimely motions to

opt-in “on a showing of good cause for the delay”). Plaintiffs are required to modify the

proposed Notice of Pendency and Consent Form to provide for a 60-day opt-in period.


9
 Specifically, Plaintiffs request that “should a significant number of Notices [sent by mail] be returned as
undeliverable with no forwarding address, Plaintiffs must consent to join the action within ninety (90)
days from the date notice is mailed.” See Doc. 34-3. If and when such issue arises, the Court may
entertain the untimely motions to join the collective action upon a showing of good cause.



                                                     25
        Finally, Plaintiffs’ request to translate and distribute the Notice of Pendency and Consent

Form in Chinese and Spanish, the predominant languages of the collective class,10 is granted as

district courts routinely grant such requests in light of the prospective plaintiffs’ backgrounds.

See Fang, 2010 WL 5261197, at *4; Cuzco v. Orion Builders, Inc., 477 F. Supp. 2d 628, 635

(S.D.N.Y. 2007); accord Valerio v. RNC Industries, LLC, 314 F.R.D. 61, 76 (E.D.N.Y. 2016).

As such, Plaintiffs may distribute the Notice of Pendency and Consent Form in English, Chinese

and Spanish. Plaintiffs are directed to modify the contents of the proposed Notice of Pendency

and Consent Form in accordance with the above holdings.

            c. Discovery of Names and Contact Information of Potential Opt-In Plaintiffs

        To further facilitate notice to potential opt-in plaintiffs, Plaintiffs also request that

Defendants produce “the names, last known address, telephone numbers, e-mail addresses and

dates of employment of all non-exempt employees employed by the Defendants from February

2, 2015 through the present, in a Microsoft excel spreadsheet.” See Doc. 35, at 10–11.

        At the notice stage in FLSA collective actions, plaintiffs are generally permitted to

discover contact information of similarly situated employees—including their names, addresses,

telephone numbers, and dates of employment. See, e.g., Jeong Woo Kim, 985 F. Supp. 2d at 452

(ordering the defendants to produce within 14 days from the entry of such order “a list . . .

setting forth [the] names, addresses, compensation rates, telephone numbers, and dates of

employment” of potential plaintiffs); Lynch, 491 F. Supp. 2d at 371 (ordering the defendants to

produce a list containing information regarding similarly situated employees within 5 days from

the entry of the notice order), Khamsiri v. George & Frank's Japanese Noodle Restaurant Inc.,


10
  Both Zhu and Yin allege that, to their knowledge, most of Defendants’ employees can only speak and
understand Chinese, and that there is at least one employee who can only speak and understand Spanish.
See Zhu’s Aff., at ¶ 7; Yin’s Aff., at ¶¶ 6, 7.


                                                   26
2012 WL 1981507, at *2 (S.D.N.Y. 2012) (ordering the defendants to produce a list containing

information regarding similarly situated employees “within 15 days from the entry of [the]

Order”).

           Further, the format in which Plaintiffs seek to obtain the information regarding similarly

situated employees—in a form of an Excel spreadsheet—has been deemed appropriate by the

courts in this Circuit. See, e.g., Jeong Woo Kim, 985 F. Supp. 2d at 452 (ordering that the list of

employees be produced “in Excel format”); Lynch, 491 F. Supp. 2d at 371 (ordering that the list

of employees be produced in “electronic and importable format”); Khamsiri v. George & Frank's

Japanese Noodle Restaurant Inc., 2012 WL 1981507, at *2 (S.D.N.Y. 2012) (ordering the

defendants to produce “a computer-readable list” of employees).

           Consistent with this line of authority, Defendants are ordered to produce a list containing

information regarding “all non-exempt employees employed by the Defendants from February 2,

2015 through the present.”11 See, e.g., Jeong Woo Kim, 985 F. Supp. 2d at 452 (ordering the

defendants to produce information regarding any similarly situated employees that were

employed within a three-year period from the filing of the original complaint, where a three-year

limitations period applied).


           Accordingly, within 15 days from the entry of this Order, Defendants will produce to

Plaintiffs a list of names, last known address, telephone numbers, e-mail addresses and dates of

employment of all non-exempt employees employed by the Defendants from February 2, 2015

through the present, in a Microsoft excel spreadsheet. See Jeong Woo Kim, 985 F. Supp. 2d at

452 (ordering the defendants to produce information regarding similarly situated employees

within 14 days from the entry of the notice order), Khamsiri v. George & Frank's Japanese


11
     Doc. 35, at 11.


                                                   27
Noodle Restaurant Inc., 2012 WL 1981507, at *2 (S.D.N.Y. 2012) (ordering the defendants to

produce information regarding similarly situated employees “within 15 days from the entry of

[the] Order”).

           d. The Manner in Which Notice Should Be Provided

       Plaintiffs request the Court to authorize the posting of the Notice of Pendency and

Consent Form in conspicuous locations at Defendants’ restaurants. See Doc. 35, at 10. “Such

posting at the place of employment of potential opt-in plaintiffs is regularly approved by

Courts,” even where potential opt-in plaintiffs will also be notified by mail. See Trinidad v. Pret

A Manger (USA) Ltd., 962 F.Supp.2d 545, 564 (S.D.N.Y. 2013); Jeong Woo Kim, 985 F. Supp.

2d at 452; Whitehorn, 767 F. Supp. 2d at 449. Therefore, this request is granted.

       Plaintiffs also request authorization to send by first class mail Notice of Pendency and

Consent Forms to the similarly situated employees identified by Defendants in the Excel

spreadsheet containing contact information regarding “all non-exempt employees employed by

the Defendants from February 2, 2015 through the present.” See Doc. 35, at 11. Plaintiffs

propose to mail Notice of Pendency and Consent Forms to such employees “[w]ithin twenty-one

(21) days after receipt of a complete and accurate . . . Excel spreadsheet.” See Doc. 34-3. This

request is, likewise, granted, in accordance with the practice of other courts in this Circuit. See,

e.g., Trinidad, 962 F.Supp.2d at 564 (ordering both posted notice and first-class mailed notice to

potential plaintiffs); Rubery v. Buth-Na-Bodhaige, Inc., 569 F. Supp. 2d 334, 338 (W.D.N.Y.

2008) (same).

       Additionally, Plaintiffs request that, should Defendants fail to furnish a complete list of

similarly situated individuals employed between February 2, 2015 and present, or should “more

than 20% of Notices be returned as undeliverable with no forwarding address, Plaintiff reserves


                                                28
the right to apply to the Court for permission to cause a copy of the Notice of Pendency . . . to be

published in an English, Spanish and Chinese language newspaper at Defendants’ expense for

Defendants’ failure to furnish accurate addresses.” See Doc. 34-3. In accordance with this

request, should any of the above issues arise, Plaintiffs may apply to the Court for a permission

to publish the Notice of Pendency.

               C.    Equitable Tolling of the Statute of Limitations Period Until the

               Expiration of the Opt-In Period

       Plaintiffs also request that “the statute of limitation on this suit be tolled for 90 days until

the expiration of the opt-in period.” See Doc. 35, at 13. Plaintiffs argue that such tolling is

justified because “unnecessary delays are of particular concern,” given that the FLSA’s

limitations period continues to run on each plaintiff’s claim until that plaintiff opts in. See id.

       The statute of limitations may be equitably tolled “in rare and exceptional circumstances”

where such tolling is “necessary as a matter of fairness.” See Phillips v. Generations Family

Health Ctr., 723 F.3d 144, 150 (2d Cir. 2013) (internal quotation marks omitted). To qualify for

equitable tolling, plaintiffs must establish that “extraordinary circumstances” prevented them

from filing their claims on time, and that they acted with “reasonable diligence” throughout the

period they seek to toll. See Parada v. Banco Indus. De Venezuela, C.A., 753 F.3d 62, 71 (2d

Cir. 2014); Phillips, 723 F.3d at 150.

       As discussed above, although the court may account for the plaintiffs’ colorable equitable

tolling arguments when defining the appropriate notice period, the equitable tolling

determinations are premature before the close of the opt-in period. See, e.g., Yap, 146 F. Supp.

3d at 566; Whitehorn, 767 F. Supp. 2d at 449–50; Mendoza, 2013 WL 5211839, at *10;

Thompson v. World All. Fin. Corp., No. 08 Civ. 4951(AKT), 2010 WL 3394188, at *7 (E.D.N.Y.


                                                  29
Aug. 20, 2010). Only after all potential plaintiffs opt in the collective action may the Court

consider whether any opt-in plaintiffs are barred from the collective action due to a delay in

notice. See Yap, 146 F. Supp. 3d at 566; Whitehorn, 767 F. Supp. 2d at 449–50; Mendoza, 2013

WL 5211839, at *10; Thompson, 2010 WL 3394188, at *7.

       For example, in Yap, the plaintiffs requested that the statute of limitations be tolled for 90

days until the expiration of the opt-in period—an identical request to the one made by Plaintiffs

in this case. Yap, 146 F. Supp. 3d at 566. The court, reasoning that it was “not yet clear whether

or not any potential plaintiffs [would] be barred from [the] action due to a delay in notice,”

concluded that “the determination as to the timeliness of each future plaintiff's [claim] is better

reserved for a future proceeding” after the end of the opt-in period. See id. Further, the court

noted that postponing an equitable tolling determination until a future date would allow the

parties an opportunity to brief the issue in light of the court’s “significant delay” in deciding the

certification motion, because such delay might weigh in favor of granting equitable tolling. See

id. The court thus denied the plaintiffs’ request to toll the statute of limitations on motion for

conditional certification but noted that “individual plaintiffs may seek [equitable] tolling upon

opting-in and demonstrating its applicability to his or her case.” Id.

       Similarly, in Mendoza, after authorizing a more inclusive notice period due to equitable

tolling considerations, the court deferred the actual equitable tolling determination until future

proceedings. See Mendoza, 2013 WL 5211839, at *10. The court reasoned that individual opt-

in plaintiffs with expired claims may seek equitable tolling “as it may apply to them” only “after

the [close of the] opt-in period.” See id. Other courts in this Circuit have reached analogous

results. See Whitehorn, 767 F. Supp. 2d at 449–50 (noting that the plaintiffs’ request to toll the

statute of limitations was “premature” at the notice stage but that individual plaintiffs would be



                                                 30
able to demonstrate whether the statute of limitations should be tolled after opting in);

Thompson, 2010 WL 3394188, at *7 (permitting the plaintiffs to provide notice of the collective

action to potential members employed within three years of the filing of the complaint, but

declining to toll the statute of limitations until future proceedings).

       Accordingly, the Court reserves determination on Plaintiffs’ equitable tolling request

until after the end of the opt-in period. Although the equitable tolling determination is premature

at this stage of the litigation, the Court may evaluate the timeliness of each plaintiff’s individual

claims on a fuller record at the second step of the certification process.

                                            III. CONCLUSION

       For the foregoing reasons, the Court GRANTS in part and DENIES in part Plaintiffs’

motion for conditional certification. (Doc. 33). The Court makes this Order:

       1. The Court ORDERS CONDITIONAL CERTIFICATION of this case as an FLSA

COLLECTIVE ACTION on behalf of all current and former non-exempt employees employed

by Defendants at any time from February 2, 2015 to the date of this Order.

       2. To participate in this action, current and former employees of Defendants must opt in

to the action in a manner consistent with this Ruling.

       3. Defendants are ORDERED, within fifteen (15) days of this Order, to produce a list of

the names, addresses, compensation rates, telephone numbers, and dates of employment of all

non-exempt employees employed by the Defendants from February 2, 2015 to the date of this

Order in an Excel format.

       4. Plaintiffs and Defendants are ORDERED to meet and confer on newly-revised Notice

of Pendency and Consent Form that incorporate the Court’s rulings above. The parties should

submit joint proposed Notice of Pendency and Consent Form to the Court for final approval



                                                  31
within fifteen (15) days of this Order. The parties are also directed to attempt to agree, in mutual

good faith, on conspicuous locations within Defendants’ restaurants that are suitable for the

posting of Notice of Pendency and Consent Form, failing which the Court will determine the

locations.

         It is SO ORDERED.

Dated:         January 2, 2020.
               New Haven, Connecticut



                                                               /s/ Charles S. Haight, Jr.

                                                             CHARLES S. HAIGHT, JR.
                                                             Senior United States District Judge




                                                 32
